Citation Nr: 0838607	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, claimed as depression. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
June 1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 RO rating 
decision.  

In August 2005, the Board remanded the issue on appeal for 
further development.  

In a September 2007 decision, the Board denied the claim of 
service connection for an innocently acquired psychiatric 
disorder, claimed as depression.  Then, the veteran appealed 
the case to the U.S. Court of Appeals for Veteran's Claims 
(CAVC) and an Order granting a Joint Motion for Remand was 
issued in March 2008.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The March 2008 Joint Motion for Remand noted that the veteran 
had been treated about 17 months after discharge from service 
for depression.  The Board notes that the September 2007 
Board decision addressed that and so did the December 2006 VA 
examiners opinion.  

In compliance with the March 2008 Joint Motion for Remand the 
Board finds that the veteran should be scheduled for a VA 
examination to determine the likely date of onset of the 
veteran's innocently acquired psychiatric disorder, claimed 
as depression.  

The VA examiner should specifically address the veteran's 
October 1973 VA treatment (16 months post-service) and the 
November 1973 treatment when he reported being "mildly 
depressed ever since the Army" in determine the likelihood 
that the current major depression had its clinical onset 
during service, based on a continuity of symptomatology and 
treatment.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

In a May 2008 letter, the veteran stated that he had medical 
records that he wanted to obtain from the Chelsea Soldiers 
Home in Chelsea, Massachusetts.  Additionally, the veteran 
should also be advised that he submit any additional records 
pertinent to his claim.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO then should afford the veteran 
a VA examination to ascertain the nature 
and likely etiology of his innocently 
acquired psychiatric disorder, claimed as 
depression.  

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The VA 
examiner in this regard should elicit 
from the veteran and record a complete 
medical history.  

Based on a full review of the case, the 
examiner is requested to render an 
opinion as to whether the veteran 
currently has an innocently acquired 
psychiatric disorder, to include any 
manifested by depression, that at least 
as likely as not had its clinical onset 
during his period of active service.  

The VA examiner should specifically 
address the October 1973 and November 
1973 treatment records, in light of the 
recorded clinical history, in determining 
the likelihood that any acquired 
psychiatric condition was present in 
service or to any observable extent 
during the first year thereafter.  


A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
It is again noted that 38 C.F.R. § 3.317 
is a very detailed regulation requiring 
such a level of specificity.  If any 
deficiencies in the examination report 
are noted, the report should be returned 
to the examiner for completion before any 
readjudication is made.  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested 
actions, and any additional development 
deemed warranted, the issue on appeal 
should be reviewed in light of all of the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative with an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




